Citation Nr: 1144981	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability, on an accrued benefits basis. 

3.  Entitlement to service connection for a dental disability, on an accrued benefits basis. 

4.  Entitlement to service connection for bilateral hearing loss, on an accrued benefits basis. 

5.  Entitlement to service connection for bilateral foot and leg disabilities, on an accrued benefits basis.

6.  Entitlement to service connection for a lung disability, claimed as secondary to asbestos and/or ionizing radiation exposure, on an accrued benefits basis. 

7.  Entitlement to service connection for a bilateral hand disability, on an accrued benefits basis. 

8.  Entitlement to service connection for gout, on an accrued benefits basis. 

9.  Entitlement to service connection for a prostate disability, to include sexual dysfunction, claimed as secondary to ionizing radiation exposure, on an accrued benefits basis. 

10.  Entitlement to service connection for a bilateral eye disability, on an accrued benefits basis. 

11.  Entitlement to service connection for skin cancer, claimed as secondary to ionizing radiation exposure, on an accrued benefits basis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to April 1946.  He died in June 2004.  The appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2010.  This matter was originally on appeal from rating decisions dated in September 2003 and January 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In August 2010, the appellant testified at a travel board hearing.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2000 decision, the Board denied service connection for a back disorder; the decision was not reconsidered or appealed to the Court of Appeals for Veterans Claims. 

2.  In a September 2003 rating decision, the RO denied the Veteran's request to reopen the claim of service connection for a back disability and denied service connection for bilateral hearing loss, a dental disability, a bilateral disability of legs and feet, a lung disability, a bilateral hand disability, gout, a bilateral eye disability, and skin cancer; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he filed a notice of disagreement, initiating an appeal of the RO's rating decision. 

3.  During the pendency of the appeal, the Veteran died in June 2004. 

4.  Following the Veteran's death, the appellant filed a claim for accrued benefits. 

5.  Based on the evidence of record at the time of the Veteran's death, evidence submitted subsequent to the June 2000 Board decision did not relate to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

6.  Based on evidence of record at the time of his death, the Veteran did not participate in a "radiation-risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii) (2011).

7.  Service connection has been established for teeth numbered 2, 14, and 22.  Based on the evidence of record at the time of his death, there was no evidence that the loss of the Veteran's remaining teeth was the result of loss of substance of body of maxilla or mandible or that he had a dental disorder as a result of in-service combat or trauma.

8.  Based on the evidence of record at the time of his death, the Veteran did not have bilateral hearing loss that was incurred in or aggravated by active military service.  

9.  Based on the evidence of record at the time of his death, the Veteran's bilateral foot and leg disabilities were not incurred in or aggravated by active military service.  

10.  Based on the evidence of record at the time of his death, the Veteran's lung disability was not incurred in or aggravated by active military service.  

11.  Based on the evidence of record at the time of his death, the Veteran did not have a bilateral hand disability that was incurred in or aggravated by active military service.  

12.  Based on the evidence of record at the time of his death, the Veteran's gout was not incurred in or aggravated by active military service.  

13.  Based on the evidence of record at the time of his death, the Veteran's prostate disability, to include sexual dysfunction, was not incurred in or aggravated by active military service.  

14.  Based on the evidence of record at the time of his death, the Veteran's bilateral eye disabilities were not incurred in or aggravated by active military service.  

15.  Based on the evidence of record at the time of his death, the Veteran's skin cancer was not incurred in or aggravated by active military service.  


CONCLUSIONS OF LAW

1.  The June 2000 Board decision which denied service connection for a back disorder became final.  38 U.S.C.A. § 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (1999).

2.  For the purpose of accrued benefits, new and material evidence has not been presented to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156(a), 3.1000 (2011). 

3.  The criteria for service connection for a dental disability, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

4.  The criteria for service connection for bilateral hearing loss, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

5.  The criteria for service connection for bilateral foot and leg disabilities, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

6.  The criteria for service connection for a lung disability, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

7.  The criteria for service connection for a bilateral hand disability, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

8.  The criteria for service connection for gout, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

9.  The criteria for service connection for a prostate disability, to include sexual dysfunction, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).
 
10.  The criteria for service connection for a bilateral eye disability, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).

11.  The criteria for service connection for skin cancer, for accrued benefit purposes, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's October 2010 Remand, the RO requested the Veteran's Social Security Administration (SSA) records and readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

A claim for accrued benefits is based on the evidence in the claims folder at the time of the Veteran's death.  The Board notes that VA treatment records dated prior to or on the date of death are deemed to be in file.  VA treatment records have been associated with the claims file in this case, and the appellant has not indicated that there are any additional VA treatment records available.  Thus, there is no additional evidence that could be obtained to support the accrued benefits claim, and no prejudice will result from the Board adjudicating the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

Accrued Benefits

The Veteran passed away in June 2004.  At the time of his death, the Veteran had a pending request to reopen previously-denied claim of service connection for a back disorder as well as claims of entitlement to service connection for bilateral hearing loss, a dental disability, bilateral leg and foot disabilities, a lung disability, a bilateral hand disability, gout, a prostate disability, a bilateral eye disability, and skin cancer.

When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The Board notes that the statute concerning accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  In this case, the Veteran died in June 2004.  Accordingly, the former provisions concerning accrued benefits apply.

New and Material Evidence

In a decision dated in June 2000, the Board denied the Veteran's claim for service connection for, inter alia, a back disorder.  As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 1991); 38 C.F.R. § 20.1100(a) (1999).  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  Thus, the June 2000 Board decision is final.  

The Veteran's application to reopen his claim of service connection for a back disability was received in January 2003.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

In a September 2003 rating decision, the RO denied the Veteran's request to reopen a claim for a back condition.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the June 2000 Board decision, the Veteran's contention was that in approximately December 1945, he was working as a heavy equipment operator, building air strips and roads, and the bulldozer he was operating started to slide sideways.  Rather than being run over, he stated, he jumped clear, injuring his back.  The Veteran claimed that he was taken to the hospital where he was x-rayed and then released.  

There was, however, no objective medical evidence that the Veteran sustained any injury to his back in service.  The Board found that VA medical records showed that the Veteran was hospitalized in June 1948 for a period of 58 days and again in December 1948 for a period of 21 days and diagnosed as having, lumbosacral back strain and lumbar spine osteochondritis, respectively.  The Board also noted that a private medical statement from Dr. G.K. dated in May 1971 indicated that the Veteran had been under his care since October 1960 with a history of having had an industrial accident in 1954 which resulted in several surgeries on his back.  The Board noted as well that on VA orthopedic examination in July 1971, the examiner diagnosed the Veteran as having "[r]esiduals of injury and multiple surgeries for lumbar herniated disks, 1958, 1961, and 1967, with minimal objective clinical findings at this examination."  The Board also noted that there was no medical evidence establishing a link between the Veteran's post-service back disorder, including the diagnoses in June and December 1948, and any injury in service.

Based on the grounds stated for the denial of service connection for a back disability in the June 2000 Board decision, new and material evidence would consist of evidence of a back injury during service, evidence of continuity of symptomatology, or medical evidence of a nexus between an in-service event and the Veteran's current lumbar spine disability. 

New evidence received after the June 2000 Board decision but prior to the Veteran's death consisted of the Veteran's service personnel records; VA treatment records; written statements by the Veteran; excerpt from a book regarding Seabees and the LST; August 2003 report from DTRA; Deck logs of the LST-218; April 2003 letter regarding the Veteran's participation in the VA Nuclear Blast Exposure Registry; information regarding the LST-218; information regarding currents in the Pacific Ocean; a map of Japan; a map of destruction of atomic blast in and around Hiroshima; and articles entitled, "Studies of the mortality of atomic bomb survivors," "Cancer incidents in atomic bomb survivors," "How radiation affects cells," "Survivor Dose Estimates," and "Residual radiation."
 
The Board has considered the evidence received since the June 2000 Board decision and finds that there is still no evidence of a back injury or a chronic back disability during service, evidence of continuity of symptomatology, or medical evidence of a nexus between a back disability and the Veteran's active military service.  

Accordingly, the Board finds that the evidence received subsequent to the June 2000 Board decision and prior to the Veteran's death is not new and material and does not serve to reopen the claim, for accrued benefits purposes.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Dental Compensation

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).  

Under 38 U.S.C.A. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2011). 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 (2011).  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not to the loss of alveolar process as the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011).  

In an October 1946 rating decision, service connection was established for teeth numbered 2, 14, and 22.  A noncompensable rating was assigned.  In February 2003, the Veteran reported that he had his teeth removed after he got out of the Navy due to the conditions of where he was sent in Japan.  

To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). The Veteran did not contend, nor does the record indicate, that he experienced any dental trauma in service. 

There is no evidence of record that the loss of the Veteran's remaining teeth was the result of loss of substance of body of maxilla or mandible.  In addition, there is no evidence of record that the Veteran had a dental disorder such as chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or bone loss due to trauma or disease as a result of combat or trauma. Thus, entitlement to service connection for loss of the Veteran's remaining teeth for accrued benefits purposes is not warranted.

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing acuity measured by whispered voice testing measured as 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The first question that must be addressed, therefore, is whether incurrence of a chronic disability (bilateral hearing loss, bilateral foot and leg disabilities, lung disability, bilateral hand disability, gout, prostate disability, bilateral eye disability, and skin cancer) is factually shown during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings, or diagnoses of bilateral hearing loss, bilateral foot and leg disorder, lung disorder, bilateral hand disorder, gout, prostate disorder, bilateral eye disorder, and skin cancer during service.  On the clinical examination for separation from service, the Veteran's ears and hearing, bones, joints, muscles, feet, lungs, genitourinary system, eyes, vision, and skin were evaluated as normal.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Sensorineural hearing loss and malignant tumors can be service connected on such a basis; however, there is no medical evidence of bilateral hearing loss or skin cancer of record dated within a year of the Veteran's discharge from service.  The Veteran reported at a Nuclear Blast History and Physical in 2003 that he has had basal cell cancer since 1947/1948; however, an August 1971 VA examination report notes normal skin, face, and nose.    

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2011).  Second, service connection can be established under 38 C.F.R. § 3.311 (2011), if the disability at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

A "radiation-exposed Veteran" is defined as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3) .  "Radiation-risk activity" is defined as onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II, which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  Relevant to the current appeal, the term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  Id.

In this case, the Veteran does not qualify as a "radiation-exposed veteran."  Initially, the Board notes that the Veteran reported being "near" Nagasaki.  His service personnel records confirm that he was aboard the USS LST-218 from August 1945 until November 1945.  In researching the location of the Veteran's ship during service, the Defense Threat Reduction Agency (DTRA), in August 2003, noted that ship anchored and beached at Sasebo, Japan, from September 22 to 25, 1945, visited Wakayama, Japan, where it was anchored and beached from October 21 to 25, 1945.  DTRA noted that deck logs of USS LST 218 indicate that the Veteran departed the ship on November 2, in the Philippines.  DTRA also stated that Sasebo was approximately 180 miles from Hiroshima and approximately 30 miles from Nagasaki and that Wakayama was approximately 175 miles from Hiroshima and 325 miles from Nagasaki.  Therefore, inasmuch as the Veteran was not within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, while serving on active duty, he does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3). 

The Veteran did not claim any other exposure to ionizing radiation during service.  Thus, the Board notes that it need not consider whether to apply the special development procedures available for "other exposure claims."  See 38 C.F.R. § 3.311.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  

First, no symptoms associated with the Veteran's claimed disorders were noted during service.  Second, the Veteran did not report continuity of post-service symptoms.  In June 1946, the Veteran filed a claim with VA for compensation for infected gums evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At that time he did not file a claim for service connection for bilateral foot and leg disability, bilateral hearing loss, a lung disability, a bilateral hand disability, gout, a prostate disability, a bilateral eye disability, or skin cancer.  This is inconsistent with any assertion that bilateral foot and leg disability, bilateral hearing loss, a lung disability, a bilateral hand disability, gout, a prostate disability, a bilateral eye disability, or skin cancer existed since service because it is reasonable to conclude that if he believed that he had such disabilities in 1946 that were related to service, he would have claimed service connection for them at that time.

When a disease is first diagnosed after service, service connection can still be granted for that disability if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The post-service medical records are absent any complaints of or treatment for hearing loss.  Thus, the medical evidence fails to show that the Veteran suffered from hearing loss from the time he filed his claim in 2002 until his death.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of competent medical evidence that bilateral hearing loss existed and that it was caused or aggravated by the Veteran's active military service, the criteria for establishing service connection for bilateral hearing loss for accrued benefits purposes have not been established.  38 C.F.R. § 3.303. 

With respect to a chronic bilateral hand disability, the Board acknowledges the Veteran's assertions in December 2003 that he experienced bilateral hand weakness; however, the alleged disorder, weakness, was actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability . . ."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.).  In the absence of competent evidence which suggests that the Veteran's bilateral hand weakness constituted a chronic disability, the Board has no basis on which to consider it more than a medical finding or symptom.  The lay assertions to the contrary do not constitute competent medical evidence in support of the claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent a showing of a current chronic bilateral hand disability from the time the Veteran filed his claim in December 2002 until his death, which could be related to service, entitlement to service connection for bilateral hand weakness for accrued benefits purposes has not been established.

The record indicates that the Veteran indeed suffered from bilateral foot pain with bilateral aches in the legs secondary to alcoholic neuropathy, COPD, emphysema, gout, benign prostate hypertrophy, nuclear cataract, refractive error, presbyopia, and basal cell carcinoma.  The law provides, however, that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject of aggravation by a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury).  There is, however, no indication of any superimposed disease or injury to the eye during service.  
 
The remaining question, therefore, is whether there is medical evidence of a relationship between bilateral foot and leg disabilities, COPD, emphysema, gout, benign prostate hypertrophy, presbyopia, nuclear cataract, and basal cell carcinoma and the Veteran's active military service.  No medical professional, however, has ever related any of these conditions to the Veteran's active military service, including asbestos or radiation exposure.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of these problems until many years after service.  

Although the appellant contends that the Veteran's COPD, emphysema, gout, benign prostate hypertrophy, presbyopia, nuclear cataract, and basal cell carcinoma were related to his active military service, as a layman she is not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for accrued benefits purposes, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

1.  New and material evidence not having been submitted based on the evidence of record at the time of the Veteran's death, the claim for entitlement service connection for a back disability is not reopened.

2.  Entitlement to service connection for compensation purposes for a dental disability, on an accrued benefits basis, is denied. 

3.  Entitlement to service connection for bilateral hearing loss, on an accrued benefits basis, is denied. 

4.  Entitlement to service connection for bilateral foot and leg disabilities, on an accrued benefits basis, is denied.

5.  Entitlement to service connection for a lung disability, claimed as secondary to asbestos and/or ionizing radiation exposure, on an accrued benefits basis, is denied. 

6.  Entitlement to service connection for a bilateral hand disability, on an accrued benefits basis, is denied. 

7.  Entitlement to service connection for gout, on an accrued benefits basis, is denied. 

8.  Entitlement to service connection for a prostate disability, to include sexual dysfunction, claimed as secondary to ionizing radiation exposure, on an accrued benefits basis, is denied. 

9.  Entitlement to service connection for a bilateral eye disability, on an accrued benefits basis, is denied. 

10.  Entitlement to service connection for skin cancer, claimed as secondary to ionizing radiation exposure, on an accrued benefits basis, is denied. 


REMAND

As noted above, as provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In October 2004, the appellant was sent notice under the VCAA in reference to her claim for dependency and indemnity compensation (DIC) benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2011).  The notice the appellant received, however, was insufficient to satisfy the notice requirements under Hupp for DIC claims. 

In addition, with respect to the appellant's claim that the Veteran's death was due to in-service asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007).  The date of this amended material is December 13, 2005.  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000). 

VA must analyze claims for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-related disease can develop from brief exposure to asbestos.  Id. 

The most common disease resulting from exposure to asbestos is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, pulmonary cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with asbestos exposure have an increased incidence of bronchial, pulmonary, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, 7.21(a)(3). 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  See M21-1, Part VI, 7.21. 

With asbestos-related claims, the Board must also determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  The RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency and exposure information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997). 

Review of the claims file leads the Board to conclude that the required development has not been accomplished in this case.  Although it appears that in-service asbestos exposure is probable due to the Veteran's MOS as a fireman, there does not appear to be sufficient development of evidence of exposure before and after service, nor is there a VA etiology opinion.  Such additional development is necessary before the Board may properly proceed with appellate review. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The appellant should be provided a corrective VCAA notice letter in compliance with Hupp.  The letter should include (1) a statement of the conditions, for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 
 
2.  Appropriate action should be taken to develop evidence of asbestos exposure before, during, and after the Veteran's service.  This development should conform to the VBA Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999). 

3.  After completion of the asbestos-related development directed above, the claims file should be forwarded to an appropriate VA examiner to answer the following question:  Assuming in-service exposure to asbestos, is it at least as likely as not that such exposure developed into a disability that either caused or contributed substantially or materially to the Veteran's death.  For a disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


